Exhibit 99.3 PDL BioPharma, Inc. Q1-2013 May 9, 2013 Following are some of the key points regarding PDL’s first quarter 2013 financial and business results. Net Income · Net income for the first quarter of 2013 was $53.5 million or $0.36 per diluted share as compared with $40.2 million, or $0.29 per diluted share in the comparable quarter of 2012. The increase in net income is due to the 19 percent increase in royalty revenues and the resulting 33 percent increase in net income. 2013 Dividends · On January30, 2013, PDL’s Board of Directors declared regular quarterly dividends of $0.15 per share of common stock, payable on March 12, June 12, September 12 and December 12 of 2013 to all stockholders who own shares of PDL on March 5, June 5, September 5 and December 5 of 2013, the record dates for each of the dividend payments, respectively. · On March 12, 2013, PDL paid the first quarterly dividend to stockholders of record totaling $21 million using earnings generated in the first quarter of 2013. Income Generating Assets · Closed three significant transactions in 2012 and one so far in 2013 · Credit Agreement / Royalty Transaction with Avinger, Inc. on April 18, 2013 o PDL financing Avinger for $40 million, including $20 million cash funded on April 18 and up to $20 million more upon completion of certain revenue milestones. o PDL to receive interest on the principal and a low single-digit royalty on Avinger’s revenues from product sales through April 2018. o Avinger has developed a new technology and a new approach to treatment of vascular disease called lumivascular (lumi light, vascular artery). Already commercially available is Ocelot, the first line of devices using lumivascular technology, used in procedures to open totally occluded arteries in the legs.The company is also developing a line of lumivascular atherectomy devices, called Pantheris, which will be used to remove plaque from the arteries affected by peripheral artery disease. Updates on Approved Royalty Bearing Products Avastin® (bevacizumab): · On April 11, 2013, Genentech/Roche reported that 1Q13 worldwide sales increased by 11% on a constant exchange basis. o In EU, higher sales were driven by increased use in ovarian cancer and metastatic colorectal cancer. o In US, increased sales also reflected greater use in the treatment of metastatic colorectal cancer through multiples lines. o In Japan, Avastin experienced steady growth in non-small cell lung cancer. · On December 12, 2012, Genentech/Roche announced that EMA approved the use of Avastin in second line metastatic colorectal cancer. · On January 24, 2013, FDA granted a similar approval. · At ASCO, Genentech/Roche will present additional data from the previously announced NIH trial in patients with recurrent and metastatic cervical cancer comparing Avastin plus two chemotherapies against two chemotherapies that met its primary endpoint of improving median overall survival by 3.7 months. Herceptin® (trastuzumab): · On April 11, 2013, Genentech/Roche reported that 1Q13 worldwide sales increased by 11% on a constant exchange basis. o Much of the growth was seen in US and emerging markets. PDL BioPharma, Inc. Q1-2013 May 9, 2013 Lucentis® (ranibizumab): · On April 11, 2013, Genentech/Roche reported that 1Q13 US sales increased by 1% on a constant exchange basis. o In US, Roche said that the competitive environment in age-related macular degeneration remains challenging, that share is stable in retinal vein occlusion and that it is increasing in diabetic macular edema. · On April 24, 2013, Novartis reported that 1Q13 ex-US sales increased by 7% on a constant exchange basis. o Ex-US, Lucentis is facing competition in several markets, including Japan, Australia and Germany, from Eylea. Actemra® (tocilizumab): · On April 11, 2013, Genentech/Roche reported that 1Q13 worldwide sales increased by 32% on a constant exchange basis. o Sales growth was driven by monotherapy use with US being the biggest contributor to growth. · On April 30, 2013, Genentech/Roche announced that FDA had approved its use for the treatment of a rare, debilitating condition in children known as polyarticular juvenile idiopathic arthritis. Perjeta™ (pertuzumab): · On April 11, 2013 Genentech/Roche reported 1Q13 sales of CHF 50 million. · Genentech/Roche announced EMA approval in March 2013. · Genentech/Roche expects to file in 2Q13 for approval in US in neo-adjuvant setting for HER2+ breast cancer. Kadcyla™ (TDM-1 or ado-trastuzumab emtansine): · On April 13, 2013, Genentech/Roche reported 1Q13 sales of CHF 18 million. o Already included in National Comprehensive Cancer Network (NCCN) guidelines. o Enrolled first patient in April 2013 in Phase 3 in adjuvant setting under SPA in US Updates on Select Development Stage Potential Royalty Bearing Products Obinutuzumab: · At ASCO, Genentech/Roche will present additional data from previously announced Stage 1 of Phase 3 trial in patients with previously untreated chronic lymphocytic leukemia that showed treatment with obinutuzumab plus chemotherapy significantly reduced the risk of disease worsening or death compared to treatment with chemotherapy. o Stage1 also included a pre-planned progression-free-survival (PFS) futility analysis comparing obinutuzumab plus chemotherapy to Rituxan plus chemotherapy. The goal of the futility analysis was to evaluate the likelihood that the study would meet its pre-specified endpoint criteria during Stage 2 analysis - improved efficacy (PFS) in the direct comparison of obinutuzumab plus chemotherapy to Rituxan plus chemotherapy. o The independent Data and Safety Monitoring Board (DSMB) assessment concluded that Stage 2 of the study should continue until its final analysis. Forward-looking Statements This document contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Each of these forward-looking statements involves risks and uncertainties.Actual results may differ materially from those, express or implied, in these forward-looking statements.Important factors that could impair the value of the Company's royalty assets, restrict or impede the ability of the Company to invest in new income generating assets and limit the Company's ability to pay dividends are disclosed in the risk factors contained in the Company's Annual Report on Form 10-K filed with the Securities and Exchange Commission. All forward-looking statements are expressly qualified in their entirety by such factors. We do not undertake any duty to update any forward-looking statement except as required by law. Page 2 PDL BioPharma, Inc. Q1-2013 May 9, 2013 Royalty Revenue by Product ($ in 000's) * Avastin Q1 Q2 Q3 Q4 Total - - - Herceptin Q1 Q2 Q3 Q4 Total - - - Lucentis Q1 Q2 Q3 Q4 Total - Xolair Q1 Q2 Q3 Q4 Total - - - Perjeta Q1 Q2 Q3 Q4 Total - 58 - Tysabri Q1 Q2 Q3 Q4 Total - Actemra Q1 Q2 Q3 Q4 Total - - - 44 - 32 - - 17 49 - *As reported to PDL by its licensees Totals may not sum due to rounding Page 3 PDL BioPharma, Inc. Q1-2013 May 9, 2013 Reported Net Sales Revenue by Product ($ in 000's) * Avastin Q1 Q2 Q3 Q4 Total - - - Herceptin Q1 Q2 Q3 Q4 Total - - - Lucentis Q1 Q2 Q3 Q4 Total - Xolair Q1 Q2 Q3 Q4 Total - - - Perjeta Q1 Q2 Q3 Q4 Total - Tysabri Q1 Q2 Q3 Q4 Total - Actemra Q1 Q2 Q3 Q4 Total - *As reported to PDL by its licensees Totals may not sum due to rounding Page 4 PDL BioPharma, Inc. Q1-2013 May 9, 2013 Manufacturing Location & Sales - Genentech / Roche & Novartis ($ in 000's) * Avastin Sales 2011 - Q4 2012 - Q1 2012 - Q2 2012 - Q3 2012 - Q4 2013 - Q1 US Made & Sold US Made & ex-US Sold ex-US Made & Sold Total US Made & Sold 47
